Exhibit 10.3

 

EXECUTION VERSION

 

STOCKHOLDERS’ AGREEMENT

 

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of January 31, 2019
(the “Effective Date”), is by and among Egalet Corporation, a Delaware
corporation (the “Corporation”), and each of the Stockholders (as defined below)
signatory hereto.

 

WHEREAS, the Corporation, Egalet US Inc., a Delaware corporation and
wholly-owned subsidiary of the Corporation (“Newco” and, together with the
Corporation, the “Buyer”) and Iroko Pharmaceuticals Inc., a business company
incorporated in the British Virgin Islands (registered number 1732699) (the
“Seller”), have entered into an Asset Purchase Agreement, dated as of
October 30, 2018 (the “Purchase Agreement”), providing for, among other things,
the purchase of all of the assets and rights of the Seller and its subsidiaries,
other than the Excluded Assets (as defined in the Purchase Agreement), from the
Seller and its subsidiaries by the Buyer (the “Acquisition”);

 

WHEREAS, as partial consideration for the Acquisition and as a condition to the
closing of the Acquisition, the Corporation will issue to the Stockholders, on
the Effective Date, an aggregate of 4,586,875 shares of Common Stock (the
“Closing Shares”) and New Warrants to acquire 2,436,459 shares of Common Stock
(the “Warrant Shares”) in the amounts set forth opposite each Stockholder’s name
on Schedule A; and

 

WHEREAS, it is a condition to the closing of the Acquisition that the
Corporation and each of the Stockholders has executed and delivered this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1.                                           Definitions;
Interpretation.

 

(a)                                 Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

“Affiliate” means as to any Person, any other Person or entity who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means a day that is not a Saturday, Sunday or day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.

 

“Change of Control” means the transfer (whether by tender offer, merger,
consolidation or other similar transaction), in one transaction or a series of
related transactions, to a person or group of affiliated persons (other than an
underwriter pursuant to an underwritten public offering), of the Corporation’s
voting securities if, after such transfer, such person or group of affiliated
persons would hold more than 50% of the outstanding voting securities of the
Corporation (or the surviving entity).

 

--------------------------------------------------------------------------------



 

“Common Stock” means the common stock, par value $0.001 per share, of the
Corporation and any stock into which such Common Stock may hereafter be
reclassified or converted, substituted or for which such Common Stock may be
exchanged, and shall also include any Common Stock of the Corporation of any
class hereafter authorized.

 

“Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

 

“Disqualifying Event” means, with respect to any member of or nominee for
election to the Board, any of the “bad actor” disqualifying events described in
Rule 506(d)(1)(i)-(viii) under the Securities Act.

 

“Equity Consideration Shares” means the Closing Shares and the Warrant Shares;
for the avoidance of doubt, references to outstanding Equity Consideration
Shares shall refer solely to Closing Shares and Warrant Shares actually issued
and outstanding at the relevant time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fully Diluted Shares Outstanding” means, as of time of calculation, (x) the
aggregate number of shares of Common Stock issued and outstanding plus (y) the
aggregate number of shares of Common Stock issuable upon the exercise or
conversion of any other issued and outstanding Derivative Securities (including
the New Warrants, but excluding the securities issued or issuable pursuant to
the Management Incentive Plan (as defined in the Purchase Agreement) approved in
accordance with the Plan).

 

“Governance Documents” means the certificate of incorporation and bylaws of the
Corporation, in each case as amended and/or restated and in effect from time to
time.

 

“Group” has the meaning set forth in Section 13(d)(3) of the Securities Exchange
Act.

 

“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including, without limitation, any put
or call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Restriction Shares or any other agreement that Transfers, in
whole or in part, any of the economic consequences of ownership of the
Restriction Shares.

 

“Lock-Up Period” means a period beginning on the Effective Date and ending on
the earliest of (i) date that is ninety (90) days immediately following the
Effective Date and (ii) such other date and time designated by mutual agreement
of the Corporation and the Stockholders.

 

“Nasdaq” means The Nasdaq Stock Market LLC.

 

“Nasdaq Listing Rules” means the listing rules and standards of Nasdaq.

 

“New Securities” means, collectively, equity securities of the Corporation,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities, other than securities issued (i) pursuant to an option plan, equity
plan, employment agreement, compensation or similar arrangement or otherwise to
managers, officers, directors, employees or consultants of the Corporation or
any of its subsidiaries (including any exercise or conversion of any derivative
securities issued thereunder), (ii) in connection with any capital
reorganization, recapitalization, reclassification, stock split or stock
dividend (including dividends on preferred stock whether in the form

 

2

--------------------------------------------------------------------------------



 

of shares of Common Stock or preferred stock) paid on a proportionate basis to
all holders of the affected class of capital stock, (iii) as consideration in
any direct or indirect acquisition (of stock or assets) or business combination
by the Corporation or any of its subsidiaries, whether by merger, asset
purchase, stock purchase or other reorganization, (iv) in connection with the
issuance of Common Stock upon conversion of the Corporation’s or any of its
subsidiaries’ notes, debentures or other indebtedness (whether or not existing
on the date hereof) in accordance with the terms of such notes, debentures or
other indebtedness or (v) to financiers in connection with transactions that are
primarily debt financing transactions to which the Corporation and an
unaffiliated third party may be a party and which are approved by the Board.

 

“New Warrants” means a perpetual warrant issued by the Corporation, with a
nominal exercise price, to purchase a number of shares of Common Stock in
accordance with the terms of the Purchase Agreement and the Plan, the terms of
which will provide that it will not be exercisable unless such exercise
otherwise complies with applicable law and the form of which warrant is
reasonably acceptable to the Stockholders and the Corporation.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means Debtors’ First Amended Joint Plan of Reorganization, filed with the
Court on January 10, 2019, as amended or modified and as confirmed by that
certain order of the Bankruptcy Court (as defined in the Purchase Agreement),
dated January 14, 2019 [Docket Ref: 223].

 

“Registration Statement” means any registration statement filed or to be filed
with the SEC under the rules and regulations promulgated under the Securities
Act, including the related prospectus, amendments and supplements to such
registration statement, and including pre- and post-effective amendments, and
all exhibits and all material incorporated by reference in such registration
statement.

 

“Restriction Shares” means, with respect to each Stockholder, (i) fifty percent
(50%) of the total number of Closing Shares received by such Stockholder as part
of the Equity Consideration Shares set forth opposite such Stockholder’s name on
Schedule A and (ii) fifty percent (50%) of any Warrant Shares issued upon
exercise of any New Warrant set forth opposite such Stockholder’s name on
Schedule A, to the extent such New Warrant has been exercised at the time of
determination.

 

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

 

“Standstill Period” means a period beginning on the Effective Date and ending on
the date which is eighteen (18) months immediately following the Effective Date.

 

“Stockholders” means, collectively, any stockholder signatory hereto, as well as
any of their respective Affiliates or such other Persons to which such Person
may transfer or distribute any

 

3

--------------------------------------------------------------------------------



 

securities after the date hereof in accordance with the terms of this Agreement
(and each, individually, a “Stockholder”).

 

“Transfer” means, with respect to securities of the Corporation, any transfer,
sale, gift, exchange, assignment, pledge, grant of any option to purchase,
hypothecation or other disposition by a holder of securities of the Corporation.

 

(b)                                 Rules of Construction.  For all purposes of
this Agreement, unless otherwise expressly provided:

 

(i)                                     “own,” “ownership,” “held” and “holding”
refer to ownership or holding as record holder or record owner;

 

(ii)                                  the headings and captions of this
Agreement are for convenience of reference only and shall not define, limit or
otherwise affect any of the terms hereof; and

 

(iii)                               whenever the context requires, the gender of
all words used herein shall include the masculine, feminine and neuter, and the
number of all words shall include the singular and plural.

 

Section 2.                                           Market Stand-Off.

 

(a)                                 In addition to the restrictions set forth in
Section 7, during the Lock-Up Period, no Stockholder shall Transfer (except as
may be specifically required by court order or by operation of law) any of such
Stockholder’s Restriction Shares, enter into any Hedging Transaction, or make
any offer or enter into any agreement or binding arrangement or commitment
providing for any of the foregoing, or publicly disclose the intention to take
any of the foregoing actions.

 

(b)                                 The restrictions set forth in
Section 2(a) shall not apply to:

 

(i)                                     Transfers by a Stockholder which is a
corporation, limited liability company, partnership, trust or other entity to
its stockholders, partners, members or other equity holders or trust
beneficiaries as part of a distribution, or Transfers to any Affiliate of such
Stockholder;

 

(ii)                                  Transfers to any person that has executed
a lock-up agreement on substantially similar terms to this Section 2
substantially concurrently with the Effective Date;

 

(iii)                               Transfers of Restriction Shares as bona fide
gifts;

 

(iv)                              Transfers of Restriction Shares to the
Corporation;

 

(v)                                 pledges in a bona fide transaction to a
lender to such Stockholder, including any Company Lender (as defined in the
Purchase Agreement);

 

(vi)                              any Restriction Shares sold pursuant to an
underwritten public offering; and

 

(vii)                           Transfers to or from any investment fund or
other entity controlled by such Stockholder in a transaction not involving a
disposition for value;

 

4

--------------------------------------------------------------------------------



 

provided, that, with respect to Transfers pursuant to Sections 2(b)(i),
2(b)(v) and 2(b)(vii), it shall be a condition to the Transfer that any such
transferee shall hold such Restriction Shares subject to the same restrictions
applicable hereunder to its transferor and, prior to such Transfer shall become
a party to, and agree in writing to be bound by, the terms of this Agreement;
provided, further, that the restrictions in this Section 2 shall be applicable
to the Stockholders only if the Corporation uses commercially reasonable efforts
to obtain, keep in place and enforce a lock-up agreement for the Lock-Up Period
and on substantially similar terms to this Section 2 from each of the
Corporation’s stockholders owning (together with all of its Affiliates) more
than two point five percent (2.5%) of the Corporation’s outstanding Common Stock
(each a “Lock-Up Agreement”).

 

(c)                                  Notwithstanding any other provision
contained herein, the Stockholders shall be permitted to make Transfers, sales,
tenders or other dispositions of Restriction Shares to a bona fide third party
pursuant to a tender offer for securities of the Corporation or any other
transaction, including, without limitation, a merger, consolidation or other
business combination, made to all holders of Common Stock involving a Change of
Control of the Corporation (including, without limitation, entering into any
lock-up, voting or similar agreement pursuant to which the undersigned may agree
to transfer, sell, tender or otherwise dispose of Restriction Shares in
connection with any such transaction, or vote any Restriction Shares in favor of
any such transaction); provided, that all Restriction Shares subject to this
Agreement that are not so transferred, sold, tendered or otherwise disposed of
remain subject to this Agreement; and provided, further, that it shall be a
condition of such transfer, sale, tender or other disposition that if such
tender offer or other transaction is not completed, any Restriction Shares
subject to this Agreement shall remain subject to the restrictions in this
Section 2.

 

Section 3.                                           Standstill

 

(a)                                 Each Stockholder agrees that, during the
Standstill Period, unless specifically authorized in writing by a majority of
the Board or otherwise expressly provided by this Agreement, neither such
Stockholder nor any of its Affiliates will, directly or indirectly, in any
manner:

 

(i)                                     purchase or otherwise acquire (except by
reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or similar event with
respect to the shares of Common Stock or other equity securities of the
Corporation held by such Stockholder, or pursuant to any rights offering to
existing holders of the capital stock of the Corporation, in each case, in which
all holders of Common Stock are treated on a proportionate basis) beneficial
ownership of any capital stock of the Corporation; provided, that, the
restrictions in this Section 3(a) shall not apply to any (i) transaction
effected pursuant to Section 2(b)(i), Section 2(b)(ii), or Section 2(b)(iv),
(ii) securities offered to any Stockholder pursuant to Section 4;
(iii) transaction specifically required by court order or by operation of law or
(iv) exercise of New Warrants that results in the Stockholders beneficially
owning (individually or as a group with other Stockholders or other Persons), in
the aggregate, no more than forty nine percent (49%) of the Fully Diluted Shares
Outstanding;

 

(ii)                                  knowingly take any action resulting in, or
that would reasonably be expected to result in, such Stockholder forming or
taking any action in any “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act) with respect to the Common Stock, except for any such
group consisting solely of the Stockholder and its Affiliates on the Effective
Date and/or any such group with which the Stockholder is a party on the
Effective Date;

 

(iii)                               exercise any New Warrant that would result
in the Stockholders beneficially owning (individually or as a group with other
Stockholders or other Persons), in the

 

5

--------------------------------------------------------------------------------



 

aggregate, more than forty nine percent (49%) of the Fully Diluted Shares
Outstanding at the time; or

 

(iv)                              publicly disclose any intention, plan or
arrangement inconsistent with any provision of this Section 3(a).

 

(b)                                 Notwithstanding any other provisions of this
Agreement, the restrictions in Section 3(a) shall automatically terminate and be
of no further force and effect if and upon the first to occur of:

 

(i)                                     failure of the Corporation to enter into
Lock-Up Agreements for the Lock-Up Period and on substantially similar terms to
Section 2 with holders of the 13% Notes (as defined in the Purchase Agreement)
that receive, in the aggregate, at least seventy five (75%) of the shares of
Common Stock (assuming, for the purpose of such calculation, the exercise of all
New Warrants) received by all holders of 13% Notes pursuant to the Plan, and to
keep in place and enforce any such Lock-Up Agreements in accordance with their
terms;

 

(ii)                                  a material breach by the Corporation of
this Agreement and such breach remains uncured for a period of five (5) Business
Days from the date that the Corporation receives a written notice of such breach
from any Stockholder;

 

(iii)                               a material breach by the Buyer of any of its
obligations under the Purchase Agreement; or

 

(iv)                              a default by the Buyer under the terms and
conditions of the New Senior Secured Notes Indenture (as defined in the Purchase
Agreement).

 

(c)                                  The Corporation shall provide written
notice to the Stockholders (i) within five (5) days of the exercise of any
warrants by any stockholder of the Corporation (ii) of the number of outstanding
shares of Common Stock and of Fully Diluted Shares Outstanding from time to time
upon the reasonable request of the Stockholders.  Each warrant issued by the
Corporation on the Closing Date (as defined in the Purchase Agreement) shall
include a blackout period of no less than twenty-five (25) days prior to the
record date of any vote of the stockholders of the Corporation.  In the event
that any warrant not held by a Stockholder is exercised within ten (10) days
before the beginning of such blackout period (a “Pre-Blackout Exercise”), the
Stockholders will be given the opportunity during such blackout period to
exercise that portion of their New Warrants necessary for them to hold, in the
aggregate, up to forty nine (49%) of the Fully Diluted Shares Outstanding.

 

(d)                                 The Corporation shall, upon receipt of
reasonable notice, provide the Stockholders with such information as the
Stockholders may reasonably require in order to calculate such Stockholder’s
percentage ownership of Common Stock and the number and ownership of any then
outstanding Derivative Securities.

 

Section 4.                                           Preemptive Right

 

(a)                                 Subject to the terms and conditions of this
Section 4 and applicable securities laws, for so long as the Stockholders hold,
in the aggregate, at least twenty-five percent (25%) of the Equity Consideration
Shares acquired pursuant to the terms of the Purchase Agreement (as adjusted for
any reverse split, combination, recapitalization, reclassification, merger,
consolidation or similar event with respect to the Common Stock, or any rights
offering to existing holders of the capital stock of the Corporation), if the
Corporation proposes to offer or sell any New Securities, the Corporation shall
first

 

6

--------------------------------------------------------------------------------



 

offer such New Securities to each Stockholder.  A Stockholder shall be entitled
to apportion the right of first offer hereby granted to it in such proportions
as it deems appropriate, among itself and its Affiliates; provided that, each
such Affiliate agrees to enter into a joinder to this Agreement as a
“Stockholder” hereunder.

 

(b)                                 With respect to any such offering or sale:

 

(i)                                     The Corporation shall give written
notice (the “Offer Notice”) to each Stockholder, stating (1) its bona fide
intention to offer such New Securities, (2) the number of such New Securities to
be offered and the percentage of the Corporation’s outstanding equity securities
such issuance would represent, and (3) the price and terms, if any, upon which
it proposes to offer such New Securities, in the case of clauses (2) and (3), to
the extent known to the Corporation at the time such Offer Notice is given;
provided, that, if the information in clauses (2) or (3) is not known to the
Corporation at such time, the Offer Notice will include such information as is
then available to the Corporation and the Corporation will provide the
information required by clauses (2) and (3) to the Stockholders as soon as
reasonably possible thereafter and, in any case, no later than the time at which
such information is provided to any other investor or proposed investor in such
offering (as defined below.)

 

(ii)                                  By notification to the Corporation within
five (5) Business Days after the Offer Notice is received (or such shorter
period as the managing underwriter may designate in the case of an underwritten
public offering) (the “Exercise Period”), each Stockholder may elect to purchase
or otherwise acquire, at the price and on the terms specified in the Offer
Notice (or, in the case of a public offering of securities, at the price and on
the terms offered to the public), up to that portion of such New Securities
which equals the proportion that (x) the Common Stock then held by such
Stockholder (including any and all shares of Common Stock then issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of any
Derivative Securities then held by such Stockholder (including the New
Warrants)) bears to (y) the total Common Stock of the Corporation then
outstanding (assuming full conversion and/or exercise, as applicable, of all
Derivative Securities then outstanding (including the New Warrants)).

 

(iii)                               The closing of any sale pursuant to
Section 4(b)(ii) shall occur within the later of ninety (90) days after the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Section 4(b)(iv); provided, however, that the closing of any
purchase of New Securities by any Stockholder may be extended beyond the closing
of the transaction in the Offer Notice to the extent necessary to (1) obtain
required government approvals and other required third party approvals or
consents (and the Corporation and the Stockholders shall use their respective
commercially reasonable efforts to obtain such approvals) and (2) permit the
Stockholders purchasing New Securities to complete their internal capital call
process following the Exercise Period; provided, that the extension pursuant to
this clause (2) shall not exceed thirty (30) days.

 

(iv)                              If all New Securities referred to in the Offer
Notice are not elected to be purchased or acquired as provided in
Section 4(b)(ii), the Corporation may, during the ninety (90) day period
following the expiration of the periods provided in Section 4(b)(ii) and
Section 4(b)(iii) offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice (or,
with respect to any public offering, at the price and on the terms offered to
the public).  If the Corporation does not enter into an agreement for the sale
of the New Securities within such period, or if such agreement is not
consummated within thirty (30) days after the execution thereof, the right
provided hereunder shall be deemed to be revived and such New

 

7

--------------------------------------------------------------------------------



 

Securities shall not be offered unless first reoffered to the Stockholders in
accordance with this Section 4.

 

(v)                                 In the event the Stockholders elect to
participate in any offering of pursuant to this Section 4 during the Standstill
Period and all or any portion of the New Securities to be offered and sold by
the Corporation are Common Stock, each Stockholder will receive its Warrant
Percentage of such shares in the form of warrants substantially in the form of
the New Warrants (any such warrants, “Pre-Emptive Rights Warrants”).  For
purposes of this Agreement, the term “Warrant Percentage” shall mean, as of the
time of determination, a number (1) the numerator of which is the number of
shares of Common Stock issuable upon the exercise of any New Warrants or
Pre-Emptive Rights Warrants then held by the Stockholder (collectively, the
“Total Warrant Shares”) and (2) the denominator of which is the number of shares
of Common Stock then held by the Stockholder plus the Total Warrant Shares.

 

Section 5.                                           Representations, Warranties
and Covenants of each Stockholder.  Each Stockholder hereby represents, warrants
and covenants to the Corporation, severally and not jointly, as follows:

 

(a)                                 Such Stockholder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

 

(b)                                 Such Stockholder has all requisite power,
capacity and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by such Stockholder and the consummation by such Stockholder of the transactions
contemplated hereby have been duly authorized by all necessary action, if any,
on the part of such Stockholder (including its board of directors or similar
governing body, as applicable), and no other actions or proceedings on the part
of such Stockholder are necessary to authorize the execution and delivery by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by such Stockholder and, assuming due power and authority of, and due
execution and delivery by, the other parties hereto, constitutes a valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c)                                  The execution and delivery of this
Agreement does not, and the performance by such Stockholder of his, her or its
agreements, covenants, and obligations hereunder will not, conflict with, result
in a breach or violation of or default under (with or without notice or lapse of
time or both), or require notice to or the consent of any Person under, any
provisions of the organizational documents of such Stockholder (if applicable),
or any agreement, commitment, law, rule, regulation, judgment, order or decree
to which such Stockholder is a party or by which such Stockholder is, or any of
its assets are, bound, except for such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, prevent or delay
consummation of the transactions contemplated by this Agreement or otherwise
prevent or delay such Stockholder from performing his, her or its agreements,
covenants or obligations under this Agreement.

 

Section 6.                                           Representations, Warranties
and Covenants of the Corporation.  The Corporation hereby represents, warrants
and covenants to each Stockholder as follows:

 

8

--------------------------------------------------------------------------------



 

(a)                                 The Corporation is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.

 

(b)                                 The Corporation has all requisite power,
capacity and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Corporation and the consummation by the Corporation of the transactions
contemplated hereby have been duly authorized by all necessary action, if any,
on the part of the Corporation (including its board of directors), and no other
actions or proceedings on the part of the Corporation are necessary to authorize
the execution and delivery by the Corporation of this Agreement and the
consummation by the Corporation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Corporation and, assuming
due power and authority of, and due execution and delivery by, the other parties
hereto, constitutes a valid and binding obligation of the Corporation,
enforceable against the Corporation in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(c)                                  The execution and delivery of this
Agreement does not, and the performance by the Corporation of its agreements,
covenants, and obligations hereunder will not, conflict with, result in a breach
or violation of or default under (with or without notice or lapse of time or
both), or require notice to or the consent of any Person under, any provisions
of the organizational documents of the Corporation (if applicable), or any
agreement, commitment, law, rule, regulation, judgment, order or decree to which
the Corporation is a party or by which the Corporation is, or any of its assets
are, bound, except for such conflicts, breaches, violations or defaults that
would not, individually or in the aggregate, prevent or delay consummation of
the transactions contemplated by this Agreement or otherwise prevent or delay
the Corporation from performing its agreements, covenants or obligations under
this Agreement.

 

Section 7.                                           Securities Laws.

 

(a)                                 In addition to the restrictions set forth in
Section 2, during the Lock-Up Period, no Equity Consideration Shares or New
Warrants held or beneficially owned by a Stockholder may be Transferred except
upon the conditions specified in this Section 7, which conditions are intended
to ensure compliance with the provisions of the Securities Act.

 

(b)                                 Except as otherwise expressly provided by
Section 7(c) and Section 7(d), certificated shares of Common Stock and New
Warrants covered by this Agreement shall be stamped or otherwise imprinted with
a legend in substantially the form provided in Section 9(a) and, upon the
issuance or Transfer of any book-entry shares of Common Stock and New Warrants
covered by this Agreement, a legend in substantially the form provided in
Section 9(a) shall be included in a notice to the record holder of such shares
in accordance with applicable law.

 

(c)                                  During the Lock-Up Period, each Stockholder
shall, prior to any Transfer of any Equity Consideration Shares or New Warrants
(other than a Transfer in accordance with Section 2(b)), give written notice to
the Corporation of such Stockholder’s intention to effect such Transfer and to
comply in all other respects with the provisions of this Section 7.  Each such
notice shall describe the manner and circumstances of the proposed Transfer.  No
Stockholder shall Transfer any shares of Common Stock held by it unless:
(1) such shares of Common Stock are sold or otherwise disposed of pursuant to an
effective Registration Statement under the Securities Act or (2) the holder of
such shares of Common Stock has met the requirements for Transfer of such shares
pursuant to an exemption from any applicable registration requirements under the
Securities Act (including, without limitation, pursuant to Rule 144 or
Section 4(a)(7) of the Securities Act).

 

9

--------------------------------------------------------------------------------



 

(d)           Whenever the restrictions imposed by this Section 7 shall
terminate, the holder of any shares of Common Stock represented by certificates
as to which such restrictions have terminated shall be entitled to receive from
the Corporation, at the Corporation’s expense, a new certificate (or, at such
Stockholder’s election, book-entry shares) not bearing the restrictive legend
set forth in Section 9(a) and not containing any other reference to the
restrictions imposed by this Section 7; provided, however, that so long as the
restrictions on Transfer and ownership under Section 2 of this Agreement remain
in effect, any such certificates relating to the shares covered by such
restrictions shall contain a restrictive legend in the form set forth in
Section 9(a), except that such legend may omit the first two sentences thereof.

 

Section 8.              Board of Directors.

 

(a)           Prior to or on the Closing Date (as defined in the Purchase
Agreement), the Corporation’s Certificate of Incorporation shall be amended and
restated to include the following terms: (i) the Board shall consist of no more
than seven (7) directors and (ii) directors shall be elected to the Board by
plurality vote of the stockholders of the Corporation (the “A&R Certificate”). 
Without the prior written consent of the Stockholders holding a majority of the
Equity Consideration Shares held by Stockholders at the time of any such
determination, the Corporation shall not take any action designed to amend the
A&R Certificate, or influence or support any other Person to take any such
action, that would have the effect of modifying the terms set forth in this
Section 8(a).

 

(b)           Immediately following the consummation of the transactions
contemplated by the Purchase Agreement, the Board shall consist of seven
(7) directors, of which:

 

(i) two (2) have been designated for nomination by the Stockholders holding a
majority of the outstanding Equity Consideration Shares, which directors will
be, immediately following the consummation of the transactions contemplated by
the Purchase Agreement, Luke Düster and Todd Holmes (collectively with their
respective successors and replacements, the “Stockholder Directors”);

 

(ii) one (1) has been designated for nomination by the members of the Ad Hoc
Secured Noteholder Committee (as defined in the Plan) after consultation with
the Chief Executive Officer of the Corporation, which director will be,
immediately following the consummation of the transactions contemplated by the
Purchase Agreement, Andrea Heslin Smiley, and is an “independent director”
within the meaning of the Nasdaq Listing Rules and other applicable securities
laws;

 

(iii) one (1) has been designated for nomination by the members of the Ad Hoc
Convertible Noteholder Committee (as defined in the Plan) after consultation
with the Chief Executive Officer of the Corporation, which director will be,
immediately following the consummation of the transactions contemplated by the
Purchase Agreement, Joseph McInnis, and is an “independent director” within the
meaning of the Nasdaq Listing Rules and other applicable securities laws;

 

(iv) one (1) has been designated for nomination jointly by mutual agreement of
the members of the Ad Hoc Secured Noteholder Committee (as defined in the Plan),
the members of the Ad Hoc Convertible Noteholder Committee (as defined in the
Plan) and the Stockholders holding a majority of the outstanding Equity
Consideration Shares after consultation with the Chief Executive Officer of the
Corporation, which director will be, immediately following the consummation of
the transactions contemplated by the

 

10

--------------------------------------------------------------------------------



 

Purchase Agreement, Matthew Pauls, and is an “independent director” within the
meaning of the Nasdaq Listing Rules and other applicable securities laws;

 

(v) one (1) is the current chairman of the Board (who, for the avoidance of
doubt, is an “independent director” within the meaning of the Nasdaq Listing
Rules and other applicable securities laws), which director will be, immediately
following the consummation of the transactions contemplated by the Purchase
Agreement, Timothy P. Walbert; and

 

(vi) one (1) is the current Chief Executive Officer of the Corporation, which
director will, immediately following the consummation of the transactions
contemplated by the Purchase Agreement, Robert S. Radie.

 

(c)           Each director shall hold office until the next annual meeting of
the stockholders or until such director’s earlier resignation, removal from
office, death or incapacity.  Upon the expiration of the term of each
Stockholder Director, the Stockholders shall have the right to nominate a
successor director to fill the resulting vacancy on the Board, and the Board and
the Corporation shall take all necessary action (subject to applicable law) to
nominate such successor director for election to the Board in accordance with
the Governance Documents of the Corporation and shall fully support the election
of such nominees by the stockholders of the Corporation.

 

(d)           The Stockholders shall have the right, by vote of the Stockholders
holding a majority of the total shares of Common Stock held by the Stockholders
at such time, to remove from the Board, at any time and with or without cause,
any Stockholder Director nominated for election to the Board by the
Stockholders.  In the event that any individual previously designated or
nominated by the Stockholders to serve on the Board under Section 8(b) is
removed or resigns pursuant to this Agreement or otherwise ceases to serve as a
member of the Board during such director’s term of office (including pursuant to
Section 8(h)), then the Stockholders holding a majority of the total shares of
Common Stock held by the Stockholders at such time shall have the right to
nominate a successor director to fill the resulting vacancy on the Board, and
the Board and the Corporation shall take all necessary action (subject to
applicable law) to appoint or elect such nominee as a member of the Board during
the period of such vacancy in accordance with the Governance Documents of the
Corporation, until the next meeting (including any adjournment or postponement
thereof), or pursuant to any action by written consent, for the election of a
director or directors. For the avoidance of doubt, the successor-nominee to be
designated pursuant to Section 8(b)(iv) hereof shall be selected by joint
approval of the Board and the Stockholders holding a majority of the total
shares of Common Stock held by the Stockholders at such time prior to filling
the resulting vacancy.

 

(e)           Unless otherwise determined by the vote of a majority of the
directors then in office, the Board shall meet at least quarterly in accordance
with an agreed-upon schedule.  The Corporation shall reimburse the directors for
all reasonable out-of-pocket travel expenses incurred (consistent with the
Corporation’s travel policy) in connection with attending meetings of the
Board.  The Corporation shall maintain an audit and compensation committee, and
any such other committee as required by and in accordance with applicable
securities laws and the Nasdaq Listing Rules.

 

(f)            The Stockholder Directors shall be entitled to indemnification by
the Corporation in accordance with the provisions of the Corporation’s
Certificate of Incorporation and Bylaws and shall enter into a director
indemnification agreement with each Stockholder Director in substantially the
form attached hereto as Exhibit A. If the Corporation or any of its successors
or assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, the Corporation shall use

 

11

--------------------------------------------------------------------------------



 

commercially reasonable efforts to provide that the successors and assignees of
the Corporation assume the obligations of the Corporation with respect to
indemnification of members of the Board of Directors as in effect immediately
before such transaction, whether such obligations are contained in the
Corporation’s Bylaws, the Certificate of Incorporation, an indemnification
agreement or elsewhere, as the case may be.

 

(g)           The Corporation hereby acknowledges that the Stockholder Directors
may have certain rights to indemnification, advancement of expenses and/or
insurance provided by one or more of the Stockholders and certain of their
Affiliates (collectively, the “Stockholder Indemnitors”).  The Corporation
hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to any such Stockholder Director are primary and any obligation of
the Stockholder Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by such Stockholder Director are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by such Stockholder Director and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of any such Stockholder Director to the extent
legally permitted and as required by the Corporation’s Certificate of
Incorporation or Bylaws (or any agreement between the Corporation and such
Stockholder Director), without regard to any rights such Stockholder Director
may have against the Stockholder Indemnitors, and, (iii) that it irrevocably
waives, relinquishes and releases the Stockholder Indemnitors from any and all
claims against the Stockholder Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Corporation further agrees
that no advancement or payment by the Stockholder Indemnitors on behalf of any
such Stockholder Director with respect to any claim for which such Stockholder
Director has sought indemnification from the Corporation shall affect the
foregoing and the Stockholder Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Stockholder Director against the Corporation.  The
Stockholder Directors and the Stockholder Indemnitors are intended third party
beneficiaries of this Section 8(g) and shall have the right, power and authority
to enforce the provisions of this Section 8(g) as though they were a party to
this Agreement.

 

(h)   As a condition to the appointment of any Stockholder’s designee to the
Board in accordance with this Section 8, (x) such Person shall provide, and the
Stockholders shall use reasonable best efforts to cause such Person to provide,
any information that the Corporation reasonably requires of all designees and
nominees to the Board, including without limitation information required to be
disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, (y) such Person shall consent, and
the Stockholders shall use reasonable best efforts to cause such Person to
consent, to reasonable and customary background checks, and (z) such Person
shall execute and deliver to the Corporation in accordance with
Section 141(b) of the Delaware General Corporation Law, and the Stockholders
shall use reasonable best efforts to cause such Person to so execute and
deliver, such Person’s written resignation as a director, which resignation
shall be irrevocable and shall provide that it becomes effective immediately
upon the delivery of a Resignation Request validly given in accordance with this
Section 8(h).  Notwithstanding anything to the contrary set forth herein, if at
any time (including without limitation, following such Person’s nomination or
designation but prior to his or her appointment or election to the Board), the
Corporation learns of a Disqualifying Event, then (i) the Board and the
Stockholders, in their respective sole discretion, shall not be required to take
any of the actions otherwise required by Section 8(c), as applicable, (and the
Corporation shall have no corresponding obligations with respect to such Person
pursuant to this Section 8 for actions or omissions after the delivery of such
Resignation Request), and (ii) the Board or the Stockholders may, by notice
delivered to the Corporation, request that such Person resign from the Board and
any committees thereof (a “Resignation Request”).  If for any reason any such
Person’s resignation shall not have become effective immediately upon and by

 

12

--------------------------------------------------------------------------------



 

virtue of the delivery of a Resignation Request validly delivered in accordance
with this Section 8(h), then immediately following the delivery thereof, such
Person shall, and the Stockholders shall use reasonable best efforts to cause
such Person to, take any and all actions to resign from the Board and any
committees thereof which shall be effective immediately.

 

(i)            The obligations of the Corporation and each Stockholder under
this Section 8 shall terminate upon the first to occur of (i) with respect to
each Stockholder on a Stockholder-by-Stockholder basis, the termination of this
Agreement in accordance with Section 9(b)(ii) with respect to such Stockholder,
(ii) with respect to all Stockholders and the Corporation, the failure of the
Stockholders to hold, in the aggregate, shares of Common Stock and/or New
Warrants representing twenty-five percent (25%) of the Equity Consideration
Shares acquired pursuant to the terms of the Purchase Agreement (as adjusted for
any reverse split, combination, recapitalization, reclassification, merger,
consolidation or similar event with respect to the Common Stock, or any rights
offering to existing holders of the capital stock of the Corporation), or
(iii) with respect to all Stockholders and the Corporation, the dissolution of
the Corporation in accordance with Section 9(b)(i).

 

Section 9.              Miscellaneous.

 

(a)           Legend on Stock Certificates.  Each certificate representing
shares of Common Stock owned by any Stockholder (or notice sent upon the
issuance or Transfer of any book-entry shares of Common Stock owned by any
Stockholder) shall bear the following legend as and to the extent required under
Section 7:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO A STOCKHOLDER AGREEMENT DATED AS OF               , 2019, AMONG THE
ISSUER OF SUCH SECURITIES AND THE OTHER PARTIES NAMED THEREIN.  THE TERMS OF
SUCH STOCKHOLDER AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON
TRANSFER.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF
EGALET CORPORATION.

 

(b)           Termination; Survival.  This Agreement shall terminate
automatically upon the earliest to occur of: (i) the dissolution of the
Corporation (unless the Corporation continues to exist after such dissolution as
a limited liability company or in another form, whether incorporated in Delaware
or another jurisdiction), (ii) with respect to any Stockholder, such Stockholder
disposing of and ceasing to beneficially own any shares of Common Stock covered
by this Agreement, in which event such Stockholder shall be relieved and have no
further liability arising hereunder for events occurring from and after the date
of such Transfer and (iii) with respect to the Corporation, the failure of the
Stockholders to hold, in the aggregate, shares of Common Stock and/or New
Warrants representing twenty-five percent (25%) of the Equity Consideration
Shares acquired pursuant to the terms of the Purchase Agreement (as adjusted for
any reverse split, combination, recapitalization, reclassification, merger,
consolidation or similar event with respect to the Common Stock, or any rights
offering to existing holders of the capital

 

13

--------------------------------------------------------------------------------



 

stock of the Corporation). Notwithstanding the foregoing, the termination of
this Agreement with respect to any Stockholder shall not affect the rights of
any other Stockholder, and the termination of this Agreement with respect to the
Corporation shall not affect the rights which any Stockholder may have by
operation of law as a stockholder of the Corporation. The provisions of this
Section 9(b), Sections 9(e), 9(h), 9(i), 9(j), 9(k), and 9(m) and the last
sentence of Section 9(g) shall survive any termination of this Agreement.

 

(c)           Specific Performance.  Any Person having rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically, to recover damages caused by reason of any breach of any provision
of this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that any party
hereto may in its sole discretion apply to any court of law or equity of
competent jurisdiction for, and obtain from any such court, specific performance
and/or injunctive relief (without posting any bond or other security) in order
to enforce or prevent violation of the provisions of this Agreement and shall
not be required to prove irreparable injury to such party or that such party
does not have an adequate remedy at law with respect to any breach of this
Agreement (each of which elements the parties admit). The parties hereto further
agree and acknowledge that each and every obligation applicable to it contained
in this Agreement shall be specifically enforceable against it and hereby waives
and agrees not to assert any defenses against an action for specific performance
of their respective obligations hereunder. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies available under this Agreement or otherwise.

 

(d)           Severability.  If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

(e)           Governing Law; Jurisdiction.

 

(i)            This Agreement, and any and all transactions or actions related
to or arising out of this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that State.

 

(ii)           Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, and any and all transactions or actions related
to or arising out of this Agreement, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of

 

14

--------------------------------------------------------------------------------



 

the parties hereto hereby irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 8(e), (ii) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable law, any claim that (x) the suit, action or proceeding in such
court is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.  Each of the parties hereto hereby
irrevocably agrees that notice to such party in accordance with
Section 8(h) hereof shall constitute effective service of process on such party
in any such action or proceeding.

 

(iii)          JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(f)            Stock Dividends, Etc.  The provisions of this Agreement shall
apply to any and all shares of capital stock of the Corporation or any successor
or assignee of the Corporation (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution for the Equity Consideration Shares, by reason of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation or otherwise in such a manner, and with such appropriate
adjustments as to reflect the intent and meaning of the provisions hereof and so
that the rights, privileges, duties and obligations hereunder shall continue
with respect to the Equity Consideration Shares as so changed.

 

(g)           Benefits of Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Corporation and its successors and assigns and each
Stockholder and each of their respective permitted assigns, legal
representatives, heirs and beneficiaries. Except as otherwise expressly provided
herein, no Person not a party to this Agreement, as a third-party beneficiary or
otherwise, shall be entitled to enforce any rights or remedies under this
Agreement.

 

(h)           Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and shall be deemed to have been
given if (1) personally delivered or sent by electronic mail in portable
document (or similar) format, (2) sent by nationally recognized overnight
courier or (3) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

(i)            If to the Corporation, to:

 

Egalet Corporation

600 Lee Road, Suite 100

Wayne, Pennsylvania 19087

Attention: Chief Executive Officer

E-mail: rradie@egalet.com

 

with a copy to (which shall not constitute notice):

 

15

--------------------------------------------------------------------------------



 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: David Rosenthal

E-mail:  david.rosenthal@dechert.com

 

(ii)           If to any Stockholder, to such Stockholder’s address set forth on
such Stockholder’s signature page hereto.

 

Any such communication shall be deemed to have been received (a) when delivered,
if personally delivered or sent by electronic mail (with confirmation of
transmission), if delivered during normal business hours of the recipient and on
the next Business Day if delivered after normal business hours of the recipient,
(b) the next Business Day after delivery, if sent by nationally recognized,
overnight courier and (c) on the third (3rd) Business Day following the date on
which the piece of mail containing such communication is posted, if sent by
first-class mail.

 

(i)            Modification; Waiver.  This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by the Corporation and
the Stockholders holding a majority of the Common Stock then outstanding held by
Stockholders in the aggregate.  No course of dealing between the Corporation and
any Stockholder or any delay in exercising any rights hereunder will operate as
a waiver of any rights of any party to this Agreement.  The failure of any party
to enforce any of the provisions of this Agreement will in no way be construed
as a waiver of such provisions and will not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

 

(j)            Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith.  Unless
otherwise provided herein, any consent required by the Corporation may be
withheld by the Corporation in its sole discretion. Each of the parties to this
Agreement hereby acknowledge and agree that such party has undertaken its own
due diligence and, in entering into this Agreement and the transactions
contemplated hereby, has not relied on any representation or warranty from any
party hereto or any other person other than those expressly set forth in this
Agreement, and each party hereto expressly disclaims reliance on any such
representation or warranty.

 

(k)           Counterparts.  This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties. The failure of any Stockholder to execute this Agreement does
not make it invalid as against any other Stockholder.

 

(l)            Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
other documents as any other party hereto reasonably may request in order to
carry out the provisions of this Agreement and the consummation of the
transactions contemplated hereby.

 

(m)          Sophisticated Parties; Advice of Counsel. Each of the parties to
this Agreement specifically acknowledges that he, she or it (i) is a
knowledgeable, informed, sophisticated Person capable of understanding and
evaluating the provisions set forth in this Agreement, (ii)  has been fully
advised

 

16

--------------------------------------------------------------------------------



 

and represented by legal counsel of his, her or its own independent selection
and has relied wholly upon his, her or its independent judgment and the advice
of such counsel in negotiating and entering into this Agreement, (iii) has
carefully read and fully understands all of the terms of this Agreement, and
(iv) is under no disability or impairment that affects its, his or her decision
to sign this Agreement and he, she or it knowingly and voluntarily intends to be
legally bound by this Agreement. Each Stockholder agrees it will not bring,
commence, institute, maintain, prosecute, participate in or voluntarily aid any
action, claim, suit or cause of action, in law or in equity, in any court or
before any governmental entity, that challenges the validity of or seeks to
enjoin the operation of any provision of this Agreement.

 

*              *              *              *

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CORPORATION:

 

 

 

By:

 

 

 

/s/ Robert S. Radie

 

 

 

 

Name:

 

 

 

Robert S. Radie

 

 

 

 

Title:

 

 

 

CEO

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

STOCKHOLDER:

 

 

 

By:

 

 

 

/s/ Todd Smith

 

 

 

 

Name:

 

 

 

Todd Smith

 

 

 

 

Title:

 

 

 

CEO

 

 

--------------------------------------------------------------------------------